H2002D (12/15)
Information to identify the case:
Debtor 1              Hawaiian Ebbtide Hotel, Inc.                 United States Bankruptcy Court
                      Name
                                                                   District of Hawaii

Debtor 2                                                           Case number: 19−00227
                      Name
(Spouse, if filing)                                                Chapter: 11

CLERK'S NOTICE
NOTICE IS GIVEN THAT:

The following has been entered on the docket in this bankruptcy case:

       [The entire order in this matter is set forth in this docket entry. No document is attached.]ORDER
GRANTING MOTION TO EXTEND TIME TO FILE DOCUMENTS (related document: 8). The deadline is
extended to March 25, 2019 for filing Schedules A−J, and Statement of Financial Affairs. No extension is
granted for other documents described in motion. IT IS FURTHER ORDERED that failure to file these
documents by the extended deadline will result in dismissal of the case without further notice. Moreover,
the Debtor and Joint Debtor, if any, will be barred from filing a subsequent bankruptcy petition for 180 days
after the date that the dismissal order is entered. SO ORDERED. /s/ Robert J. Faris, United States
Bankruptcy Judge.

The record in this case is available at the Clerk's Office at the address below or online using PACER, the
federal judiciary's electronic records system. Information about obtaining and using a PACER account is
available at the court website, www.hib.uscourts.gov.


Date Entered: March 11, 2019                                       Michael B. Dowling
                                                                   Clerk
Clerk's Office:
1132 Bishop Street, Suite 250
Honolulu, Hawaii 96813
(808) 522−8100
www.hib.uscourts.gov




            U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 9 Filed 03/11/19 Page 1 of 1
